Citation Nr: 1209708	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for rotator cuff injury of the left shoulder, with impingement syndrome and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 20 percent rating for a rotator cuff injury of the left shoulder, with impingement syndrome and degenerative arthritis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in March 2007.  The Veteran requested a new VA examination in October 2009, and that request was reiterated by his representative, who stated in a December 2011 brief that the Veteran's condition had increased in severity.  As the Veteran has asserted that his service-connected disability has worsened since his previous examinations, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board notes that the record contains evidence of cervical radiculopathy of the upper extremities.  Therefore, to the extent possible, the examiner should differentiate symptoms resulting from the Veteran's service-connected rotator cuff injury, impingement syndrome, and degenerative arthritis, from symptoms resulting from radiculopathy.  See 38 C.F.R. § 4.14.

The most recent VA treatment records associated with the claims file are dated March 2008.  Therefore, on remand, the RO/AMC should obtain any additional VA treatment records generated since that time.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from March 2008 through the present and associate them with the claims file.  If the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left shoulder disorder.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner should specifically state whether functional loss caused by the shoulder disability equates to limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  The examiner should also comment on any impairment of the clavicle or scapula, including dislocation, nonunion (with or without loose movement), or malunion.

The examiner should, to the extent possible, determine which symptoms are attributable to impingement syndrome, degenerative disease, and a rotator cuff injury of the left shoulder, in contrast to symptoms attributable to cervical radiculopathy.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


